Citation Nr: 0505468	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from September 1997 to 
February 1998 with subsequent periods of active duty for 
training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the RO which 
denied service connection for PTSD.  

The Board finds that the issue of service connection for a 
psychiatric disorder, other than PTSD, has been raised by the 
evidence.  The appeal as to the issue of service connection 
for a psychiatric disorder, other than PTSD, is referred to 
the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran did not have combat duty and her alleged in-
service stressors have not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that she has PTSD as a result of personal 
assaults during service in the National Guard and/or due to a 
miscarriage and residuals therefrom during active duty for 
training.  In the alternative, the veteran asserts that she 
has a current diagnosis of PTSD that was incurred as a result 
of sexual abuse prior to service, but which was aggravated 
during active duty and/or active duty for training.

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Board is satisfied that all necessary development 
pertaining to the issue of service connection for PTSD has 
been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of her right to notice and assistance in a 
letter sent in July 2002.  The letter advised her of the 
evidence necessary to substantiate her claim, what she needed 
to do to assist VA in obtaining evidence and what VA would do 
to obtain evidence.  The July 2002 letter also specifically 
asked her to tell VA if she did not have any additional 
evidence to submit and if she did not know of additional 
evidence she would like considered.  The veteran did not 
indicate that there were any additional records which were 
obtainable prior to a decision of her claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist her in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2004).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2004).  
Establishing service connection for a disability that has not 
been clearly shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2004); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
or her testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  If the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.

In addition, an amendment to 38 C.F.R. § 3.304(f) provides 
that service connection for PTSD, based on alleged assaults 
in service, cannot be denied until the veteran is given a 
detailed notice of the nature of corroborative evidence that 
could be submitted.  67 Fed. Reg. 10332 (Mar. 7, 2002).
 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, or 
air service includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002);  see also 
38 C.F.R. § 3.6(a) (2004) (implementing statute).  ACDUTRA 
includes full-time duty performed by members of the National 
Guard of any State.  
38 C.F.R. § 3.6(c)(3) (2004).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The veteran contends that she has PTSD, and that this is the 
result of traumatic and stressful events that occurred while 
she was serving on active duty.  The veteran's claim is based 
on alleged assaults in service, a miscarriage and/or on 
aggravation of a pre-existing disability.

A review of the veteran's service medical records are 
negative for complaints, findings or diagnosis of a 
psychiatric disorder, miscarriage, or treatment for rape or 
other sexual abuse.

VA, private, and military medical records reveal that the 
veteran was treated for a miscarriage and retained products 
of conception and ovarian cyst in June 2001.  A service 
medical record dated June 11, 2001 notes that the veteran 
went to the emergency room with abdominal pain and diarrhea, 
which started two days prior to AT (Active Duty for 
Training).  The diagnosis was that of retained products of 
conception and ovarian cyst.  The assessment was that the 
retained products of conception and ovarian cyst existed 
prior to service.  The veteran was to refrain from military 
duty for at least a week and then follow up for clearance to 
continue with AT.

The veteran's post-service medical records show consistent 
treatment for major depressive disorder and for PTSD.  
Specifically, VA clinical records reveal that the veteran was 
treated for a severe episode of major depressive disorder in 
October 2001.  At that time, the veteran was started on 
Zoloft, 50 mg.  It was noted that the veteran grew up living 
with her father, who sexually abused her until age 12 when 
she was removed from the home.  She was also abused by uncles 
and cousins.  She lived in a poor foster care situation and 
eventually went to live with her mother.  It was noted that 
most of the time, the veteran was able to deal fairly well 
with her history of being abused, but that occasionally she 
did feel overwhelmingly sad about what happened to her and 
she was unable to control tears.  The veteran reported that 
she went to group therapy as a teenager, but did not find it 
helpful.  The veteran had a history of alcohol dependence and 
was in rehab in 1990 and became sober in 1991.  She veteran 
also had a history of 2 suicide attempts by cutting her 
wrists and overdose as a teenager.  

The VA clinical records also note that the veteran was 
referred for psychotherapy in November 2001 to deal with her 
childhood sexual abuse issues.  The November 2001 
psychotherapy consult noted that the veteran reported 
problems with intrusive thoughts, nightmares, insomnia, hyper 
vigilance and difficulties with intimate relationships as a 
result of 12 years of sexual abuse/physical abuse as a child.  
She reported she and her younger sister were sexually and 
physically abused by their father, uncles and male cousins.  
She reported that her mother left the family and protective 
services placed her in several foster homes when she was 9 
years old.  She was in and out of foster homes until 
protective services "made" her mother look after her.  She 
reported that she was unable to have any good relationships 
with men because she could not sleep in a house with a male 
or fundamentally trust a male (even though she had a 
boyfriend of three years.)  She reported that she scratched 
herself in her sleep and would routinely get dressed at night 
and "watch over" her daughter and protect her daughter from 
her father (who does not live in the home).  

The veteran reported that her miscarriage in 2001 and recent 
interactions with her mother had exacerbated her anxiety and 
served as the impetus for her seeking out psychotherapy.  The 
veteran reported a history of past suicide attempts.  She 
presented for the examination alert, oriented, coherent, 
logical and goal-directed in her thought processes.  She was 
professionally dressed, well-groomed and was cooperative 
throughout the interview.  She indicated that she was 
overwhelmed and sad, and demonstrated appropriate affect.  
She was tearful during the interview, but was able to 
maintain frequent eye contact.  The veteran spoke in a 
lowered voice volume and slow rate of speech, particularly 
when talking about aspects of the sexual abuse.  Her insight 
and judgment appeared adequate.  The impression was that the 
veteran demonstrated behavior consistent with the diagnosis 
of chronic PTSD, and severe major depressive disorder without 
psychotic features.  Her Global Assessment of Functioning 
(GAF) score was listed as 31.  

The diagnoses of chronic PTSD and severe major depressive 
disorder without psychotic features were indicated again 
after psychotherapy appointments in mid November and December 
2001.  At another December 2001 psychotherapy appointment, 
the diagnosis was severe major depressive disorder and rule 
out PTSD.

At a VA psychiatry evaluation in December 2001, the veteran 
reported that she missed her work study lately for the fear 
of a chance encounter with her 1st sergeant who sexually 
harassed her in the past.  She reported that she was unable 
to deal with another chance meeting.  

At psychotherapy sessions in January, February and March 
2002, the veteran appeared overwhelmed evidenced by her 
audible sighing, slumped posture and lowered volume of 
speech.  She appeared anxious evidenced by her leg-shaking 
and hand wringing.  No other behavioral data had changed from 
previous sessions.  The veteran continued to demonstrate 
behavior consistent with the diagnoses of chronic PTSD, 
severe Major Depressive Disorder without psychotic features, 
alcohol dependence in full remission, and Borderline 
Personality Disorder with a GAF score of 31.

An April 2002 progress note indicated that the veteran gave a 
history of being sexually abused by her father as a child.  
The veteran also reported that she endured rape in the 
service and that seeing someone in a National Guard uniform 
could still send her into defensive mode.  

The veteran was admitted to a VA hospital in April 2002 with 
suicidal ideation.  She requested to be discharged the next 
day.  She reported that the fact that she was the only woman 
on the unit frightened her and brought back memories of 
sexual assault.  

A VA mental health clinic progress note from April 2002 noted 
that the veteran talked further about her National Guard 
history and specifically about the incident in question that 
occurred in 1999.  She began by stating how men in the unit 
talked with female guardsmen and how much of what they said 
was sexual in nature.  The veteran apparently provided 
examples of that, but the clinical social worker did not 
record the examples in the report.  The veteran reported that 
she never pressed charges against any of the servicemen, as 
the "Don't ask, don't tell" was very strong and she 
indicated that it would have fallen on deaf ears.  The social 
worker noted that much of the veteran's history was still 
unknown and it would take time to ferret out and get in some 
chronological order.  The veteran was, however, very 
cooperative and forthcoming with requested information.  

In May 2002 correspondence to the veteran, the RO requested 
information regarding the veteran's alleged stressors 
regarding her personal trauma that she experienced on active 
duty.  

The veteran responded to the RO's request by filling out a 
PTSD secondary to personal assault questionnaire.  The 
veteran reported in her stressor statement that the 1st 
Sergeant in her battalion and the 1st Sergeant in her section 
both made overt sexual advances on multiple occasions and 
regularly made sexually harassing comments.  The veteran 
reported that the men were persistent and badgering and that 
their comments were manipulative in nature.  The veteran also 
indicated that there was no physical contact.  Rather, 
comments were manipulative in nature, for example, the Sgt. 
would indicate that the veteran could not pass the PT test, 
but that she could meet him at an area over which he had 
command after drill and he would pass her if she agreed to 
have sex with him.  The veteran identified the man as 
Sergeant Stane.  The veteran also asserted that he threatened 
that non-compliance with his requests would result in her not 
being able to "PDLC" training or be promoted in her career.  
The veteran reported that similar events happened during each 
drill session and that she was admonished not to say anything 
to anyone or report him because he had connections and her 
career was threatened again.  

In the July 2002 duty-to-assist letter to the veteran, the RO 
explained to the veteran that in order to substantiate a 
claim of service connection for PTSD, the evidence must show, 
inter alia, a link between her report of sexual harassment in 
service and her diagnosis of PTSD.

In a December 2002 statement by a VA licensed clinical social 
worker (LCSW), it was noted that the veteran had been 
followed regularly in the outpatient department of the Mental 
Health Service.  It was also noted that despite the fact that 
the veteran's initial sexual abuse trauma was indeed 
perpetrated by her father and other family members, she was 
reportedly managing her life in a reasonable fashion with 
relatively high daily functioning until she experienced 
additional trauma in service.  The social worker opined that 
the alleged rape, sexual harassment, and miscarriage during 
service likely aggravated her pre-existing psychiatric 
condition and re-traumatized her, making her coping skills 
ineffective.  The social worker concluded that the veteran's 
present state of mental health deteriorated to the point of 
serious handicap.  

The veteran submitted several lay statements from friends and 
relatives who suggested that the veteran's personality 
changed after she entered military service, that she became 
depressed and withdrawn, and that she was a much happier 
person prior to service.  

The veteran was not, nor does she claim to have been, 
involved in combat.  Consequently, supporting documentation 
is necessary to corroborate the veteran's claimed in-service 
stressors.  Cohen, 10 Vet. App. 128.  The veteran's service 
department records are on file.  A review of these records 
must support the veteran's alleged non-combat stressors in 
order to sustain her claim for entitlement to service 
connection for PTSD.  Doran, 6 Vet. App. 283.  

The service medical records apparently do not show that upon 
entry into service, the veteran was examined.  However, the 
veteran has reported on many occasions that she was sexually 
abused during childhood.  This is not in dispute.  In 
addition, service medical records from a period of active 
duty for training indicate that the veteran's miscarriage, 
and the residuals therefrom, existed prior to a period of 
active duty for training.  

The service medical records do not indicate that the veteran 
received psychiatric treatment during active duty and the 
personnel records do not indicate that she reported any type 
of sexual abuse or personal assault during active service.  
VA records do show that the veteran sought treatment for 
severe depressive disorder from October 2001 through 2002.  
The records also note that the veteran underwent a 
miscarriage in June 2001 which was followed by a D&C and 
subsequent infection.  There is no indication that this took 
place during a period of active duty for training.  

Furthermore, although the veteran has been diagnosed with 
PTSD, it is not entirely clear that those diagnoses were 
based on the diagnostic criteria of DSM-IV.  Reports from 
mental health examiners and providers have been somewhat 
conclusory and have focused on the plethora of emotional and 
physical trauma the veteran has reported, very little of 
which has been corroborated, almost to the exclusion of an 
assessment of which traumatic events she reexperiences, the 
manner in which she reexperiences them, what stimuli are 
associated with which trauma, the manner in which stimuli are 
avoided, and whether there are symptoms of increased arousal 
attributable to trauma and, if there are, the basis for such 
attribution.  The conclusory nature of the diagnoses, and the 
fact that they have been based solely on history from the 
veteran without verification of alleged stressor events, 
detracts from their credence.  

Moreover, the veteran's description of her alleged in-service 
stressor has been inconsistent.  A VA progress note from 
April 2002 noted that the veteran reported that she was raped 
during service.  However, in her stressor statement, she 
indicated that there was no physical contact.  

The veteran has been requested to provide additional detail 
regarding her alleged sexual assaults during service, so that 
her alleged stressors may be verified.  Specifically, in the 
May 2003 Statement of the Case (SOC), the veteran was 
notified that if the PTSD claim was based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The SOC further noted that 
examples of such evidence included records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members or 
clergy.  Also the veteran was notified that evidence of 
behavior changes following the claimed assault was one type 
of relevant evidence that could be found in those sources.  

The veteran did indicate on her PTSD questionnaire, that she 
did request a change in MOS or duty assignment; that she did 
incur increased use of leave without an immediate reason; 
that there were changes in performance evaluations; episodes 
of depression, panic attacks or anxiety; increased or 
decreased use of prescription medications, disregard for 
military or civilian authority; obsessive behavior; tests for 
HIV or sexually-transmitted diseases and unexplained economic 
or social behavior changes.  

In addition, the veteran submitted lay statements from 
friends and family members as noted herein above.  However, 
the service medical records do not support the veteran's 
assertions, or tend to show that the veteran experienced a 
personal/sexual assault in service.  

The veteran has not provided the necessary detailed 
information and the stressors have not been verified.  Thus, 
in sum, the veteran's assertions of sexual abuse in service 
have never been verified, and as such, any diagnosis of PTSD 
is not based on any verified stressor.  

After reviewing the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board believes 
that the weight of the evidence supports a finding that 
currently diagnosed PTSD  was not incurred as a result of the 
veteran's active military service.  

In reaching this conclusion, the Board finds that the 
probative evidence of record is against the veteran's claim.  
The veteran's contentions/testimony are not competent for 
purposes of medical diagnosis or causation, as she is a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges the LCSW's December 2002 opinion 
wherein she noted that despite the fact that the veteran's 
initial sexual abuse trauma was, indeed, perpetuated by her 
father and other family members, she was able to manage her 
life in a reasonable fashion with relatively high daily 
functioning until she experienced additional trauma in 
service.  The LCSW also referred to the veteran's reports of 
rape and sexual harassment during service.  The Board 
reiterates, however, that the veteran's stressors have not 
been verified.  Moreover, the veteran's assertions regarding 
physical contact between her and fellow servicemen have not 
been consistent.  The veteran initially reported that she was 
raped by fellow servicemen, but then indicated that there was 
never any physical contact.  

In light of the foregoing, the Board concludes that the 
criteria for a grant of service connection for PTSD have not 
been met.  The benefit sought on appeal is accordingly 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for  PTSD is denied.  



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


